      Case 3:20-cv-00236-WHA-CSC Document 11 Filed 07/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

BRANDON NATHANIEL NELSON,                   )
#232 671,                                   )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CIVIL ACTION NO. 3:20-CV-236-WHA
                                            )
CORPORAL MS. LEWIS, et al.,                 )
                                            )
       Defendants.                          )

                                           ORDER

       This case is before the court on a Recommendation of the United States Magistrate Judge

entered on June 15, 2020. Doc. 10. There being no timely objections filed to the Recommendation,

and after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED with prejudice prior to service of process under

28 U.S.C. § 1915A(b)(1).

       Final Judgment will be entered separately.

       Done, this 14th day of July 2020.



                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
